Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
37 CFR 1.475(c) states, “If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.”

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, drawn to the circuit of Fig. 1; 
Species 2, drawn to the circuit of Fig. 4a; 
Species 3, drawn to the circuit of Fig. 4b 
Species 4, drawn to the circuit of Fig. 4c; 
Species 5, drawn to the circuit of Fig. 5; 
Species 6, drawn to the circuit of Fig. 6a; 
Species 7, drawn to the circuit of Fig. 6b; 
Species 8, drawn to the circuit of Fig. 6c; and
Species 9, drawn to the circuit of Fig. 7.
The species are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and operations) for each identified species.
In addition, the species are not obvious variants of each other based on the current record.
Applicant is required in reply to this action to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Currently, no claims appear to be generic.

The groups of inventions/species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Any international application must relate to one invention only or to a group of inventions/species so linked as to form a single general inventive concept.  
Where a group of inventions/species is claimed the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions/species involving one or more of the same or corresponding special technical features.  
The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions/species, considered as a whole, makes over the prior art.  See MPEP 1850.  
The Species lack unity of invention because even though the inventions of these Species require the technical feature of a light emitting diode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Han (US 2012/0306840 A1) and Zhang et al (US 2021/0027706 A1).  
Consequently, the species and inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.

During a telephone conversation with Yungping Chiang (Reg. No. 54,030) on 17 August 2022 a provisional election was made without traverse to prosecute the Species 2 (drawn to the circuit of Fig. 4a), claims 1, 3, and 4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 5, and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected species.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“an auxiliary latch circuit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the claimed subject matter: “amoled.”
It would be unclear to one having ordinary skill in the art what the metes, bounds, scope, and meaning of the above limitation/abbreviation are intended to be.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the claimed subject matter: “MOS.”
It would be unclear to one having ordinary skill in the art what the metes, bounds, scope, and meaning of the above limitation/abbreviation are intended to be.

Claim 1 recites the limitation “the voltage.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “voltage.”

The term “high quality” in claim 3 is a relative term which renders the claim indefinite.  The term “high quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high quality” is purely subjective.

The term “low quality” in claim 3 is a relative term which renders the claim indefinite.  The term “low quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “low quality” is purely subjective.

Claim 4 recites the limitation “the bridge am.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “bridge am.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2012/0306840 A1) in view of Zhang et al (US 2021/0027706 A1).

Regarding claim 1, Han discloses a one-bit memory circuit for amoled panel sub-pixels, comprising 
a first transistor [e.g., Fig. 13: TD], 
a second transistor [e.g., Fig. 13: TS], 
a capacitor [e.g., Fig. 13: CTH, CST], 
a light emitting diode [e.g., Fig. 13: OLED] and 
an auxiliary latch circuit [e.g., Fig. 13: TON, TGC, TSU]; 
wherein a gate and a first terminal except the gate of the second transistor are connected to a scan line [e.g., Fig. 13: S] and a data line [e.g., Fig. 13: data] respectively, and 
a second terminal except the gate is connected to a gate of the first transistor via a charge storage point [e.g., Fig. 13: NG, ND, NC]; 
a first terminal and a second terminal except the gate of the first transistor are connected to a first power terminal [e.g., Fig. 13: ELVDD] and a first terminal [e.g., Fig. 13: anode of OLED] of the light emitting diode respectively; 
a second terminal [e.g., Fig. 13: cathode of OLED] of the light emitting diode is connected to a second power terminal [e.g., Fig. 13: ELVSS]; 
both terminals of the capacitor are connected to the charge storage point and the first power terminal respectively; and 
the auxiliary latch circuit receives a latch signal [e.g., Fig. 13: GC, ON, SUS] and is connected to the charge storage point, and forms a latch together with the first transistor and the light emitting diode for latching the voltage on the capacitor (e.g., see Paragraphs 207-221).

Han does not appear to expressly disclose MOS transistors, as instantly claimed.
However, Zhang discloses MOS transistors [e.g., Fig. 2: M0-M5] (e.g., see Paragraph 87).
Han and Zhang are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use Zhang’s MOS transistors to form Han’s transistors, so as to provide a stable current to ensure display uniformity of the display panel.

Regarding claim 3, Han discloses a control switch [e.g., Fig. 13: TC], wherein the auxiliary latch circuit is connected to the charge storage point via the control switch; and the control switch is controlled to be turned off in a high quality mode [e.g., Fig. 13: time period 3, 4] and turned on in a low quality mode [e.g., Fig. 13: time period 2] (e.g., see Paragraphs 207-221).

Regarding claim 4, Han discloses the control switch comprises 
a third transistor [e.g., Fig. 13: TC], and 
the auxiliary latch circuit comprises 
a fourth transistor [e.g., Fig. 13: TON or TSU] and 
a fifth transistor [e.g., Fig. 13: TGC or TON]; 
wherein a second terminal except a gate of the fourth transistor is connected to a first terminal except a gate of the fifth transistor to form a bridge arm [e.g., Fig. 13: TON to TGC, or TSU to TON]; 
a first terminal and a second terminal except a gate of the third transistor are connected to the charge storage point and the midpoint [e.g., Fig. 13: ND] of the bridge am, respectively; 
the gate of the fourth transistor is connected to the first terminal of the light emitting diode, and 
a first terminal except the gate of the fourth transistor is connected to the first power terminal; 
the gate of the third transistor is connected to the gate of the fifth transistor and to a second terminal except the gate of the fifth transistor; and 
the gate of the fifth transistor receives a latch signal [e.g., Fig. 13: GC or ON] (e.g., see Paragraphs 207-221).

Han does not appear to expressly disclose MOS transistors, as instantly claimed.
However, Zhang discloses MOS transistors [e.g., Fig. 2: M0-M5] (e.g., see Paragraph 87).
Han and Zhang are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use Zhang’s MOS transistors to form Han’s transistors, so as to provide a stable current to ensure display uniformity of the display panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
26 August 2022